Exhibit 10.4

 

 

 

 

 

TAX MATTERS AGREEMENT



 

between

FMC CORPORATION


and

LIVENT CORPORATION


Dated as of October 15, 2018

 

 

 

 

 

 

TABLE OF CONTENTS
_______________________

 

Page

 



Section 1. Definitions 1 Section 2. Sole Tax Sharing Agreement 7 Section 3.
Allocation of Taxes 7 Section 4. Preparation and Filing of Tax Returns 9 Section
5. Apportionment of Earnings and Profits and Tax Attributes 11 Section 6.
Utilization of Tax Attributes 12 Section 7. Deductions and Reporting for Certain
Awards 13 Section 8. Tax Benefits 13 Section 9. Certain Representations and
Covenants 14 Section 10. Protective Section 336(e) Elections 18 Section 11.
Indemnities 18 Section 12. Payments 19 Section 13. Guarantees 20 Section 14.
Communication and Cooperation 20 Section 15. Audits and Contest 21 Section 16.
Costs and Expenses 22 Section 17. Effectiveness; Termination and Survival 22
Section 18. Dispute Resolution 23 Section 19. Authorization, Etc 23 Section 20.
Change in Tax Law 23 Section 21. Principles 23 Section 22. Interpretation;
Incorporation of Terms by Reference 24



 

i 

 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (the “Agreement”) is entered into as of October 15,
2018 between FMC Corporation (“Parent”), a Delaware corporation, on behalf of
itself and the members of the Parent Group, and Livent Corporation (“Livent”), a
Delaware corporation, on behalf of itself and the members of the Lithium Group.

 

WITNESSETH:

 

WHEREAS, pursuant to the Tax laws of various jurisdictions, certain members of
the Lithium Group presently file certain Tax Returns on an affiliated,
consolidated, combined, unitary, fiscal unity or other group basis (including as
permitted by Section 1501 of the Code) with certain members of the Parent Group;

 

WHEREAS, Parent and Livent have entered into a Separation and Distribution
Agreement, dated as of the date hereof, as amended, modified or supplemented
from time to time (the “Separation and Distribution Agreement”), pursuant to
which the Contribution, the Distribution, the Separation Payment and other
related transactions will be consummated;

 

WHEREAS, the Pre-IPO Restructuring Transactions, together with the Contribution,
the Distribution and the Separation Payment are intended to qualify for the
Intended Tax-Free Treatment; and

 

WHEREAS, Parent and Livent desire to set forth their agreement on the rights and
obligations of Parent, Livent and the members of the Parent Group and the
Lithium Group respectively, with respect to (A) the administration and
allocation of federal, state, local and foreign Taxes incurred in Taxable
periods beginning prior to the Distribution Date, as defined below, (B) Taxes
arising prior to, at the time of, and subsequent to the IPO, or resulting from
the Distribution and transactions effected in connection with the Distribution
and (C) various other Tax matters.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

Section 1. Definitions.

 

(a)       For the purposes of this Agreement the following terms shall have the
following meanings; provided that capitalized terms used but not otherwise
defined in this Section 1 shall have the respective meanings ascribed to such
terms in the Separation and Distribution Agreement:

 

“Active Trade or Business” has the meaning ascribed to the Lithium Business in
the Separation and Distribution Agreement.

 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” has the meaning set forth in the preamble.

 

1

 

“Applicable Law” (or “Applicable Tax Law,” as the case may be) means, with
respect to any Person, any federal, state, county, municipal, local,
multinational or foreign statute, treaty, law, common law, ordinance, rule,
regulation, order, writ, injunction, judicial decision, decree, permit or other
legally binding requirement of any Governmental Authority applicable to such
Person or any of its respective properties, assets, officers, directors,
employees, consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person).

 

“Business Day” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Closing of the Books Method” means the apportionment of items between portions
of a Taxable period based on a closing of the books and records on the close of
the Distribution Date (in the event that the Distribution Date is not the last
day of the Taxable period, as if the Distribution Date were the last day of the
Taxable period), subject to adjustment for items accrued on the Distribution
Date that are properly allocable to the Taxable period following the
Distribution, as determined by Parent in accordance with Applicable Law;
provided that Taxes not based upon or measured by net or gross income or
specific events shall be apportioned between the Pre- and Post-Distribution
Periods on a pro rata basis in accordance with the number of days in each
Taxable period.

 

“Code” has the meaning set forth in the Separation and Distribution Agreement.

 

“Combined Group” means any group that filed or was required to file (or will
file or be required to file) a Tax Return on an affiliated, consolidated,
combined, unitary, fiscal unity or other group basis (including as permitted by
Section 1501 of the Code) that includes at least one member of the Parent Group
and at least one member of the Lithium Group.

 

“Combined Income Tax Return” means a Tax Return filed in respect of federal,
state, local or foreign Income Taxes for a Combined Group.

 

“Company” means Parent or Livent (or the appropriate member of each of their
respective Groups), as appropriate.

 

“Contribution” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Distribution Effective Time” means the time established by Parent as the
effective time of the Distribution, New York time, on the Distribution Date.

 

“Distribution Taxes” means any Taxes incurred solely as a result of the failure
of the Intended Tax-Free Treatment of the Pre-IPO Restructuring Transactions,
Contribution, the Distribution or the Separation Payment.

 

“Distribution” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Due Date” has the meaning set forth in ‎Section 12(a).

 

2

 

“Equity Interests” means any stock or other securities treated as equity for Tax
purposes, options, warrants, rights, convertible debt, or any other instrument
or security that affords any Person the right, whether conditional or otherwise,
to acquire stock or to be paid an amount determined by reference to the value of
stock.

 

“Escheat Payment” means any payment required to be made to a Governmental
Authority pursuant to an abandoned property, escheat or similar law.

 

“Existing GRAs” has the meaning set forth on Schedule A to this Agreement.

 

“Final Determination” means (i) a decision, judgment, decree, or other order by
any court of competent jurisdiction, which has become final, (ii) any final
determination of liability in respect of a Tax that, under Applicable Tax Law,
is not subject to further appeal, review or modification through proceedings or
otherwise, or (iii) the payment of any Tax by any member of the Parent Group or
any member of the Lithium Group, whichever is responsible for payment of such
Tax under Applicable Tax Law, with respect to any item disallowed or adjusted by
a Taxing Authority; provided, that the provisions of ‎‎Section 15 hereof have
been complied with, or, if such section is inapplicable, that the Company
responsible under this Agreement for such Tax is notified by the Company paying
such Tax that it has determined that no action should be taken to recoup such
disallowed item, and the other Company agrees with such determination.

 

“Foreign Livent Subsidiary” means any member of the Lithium Group that is a
“controlled foreign corporation” (as defined in Section 957 of the Code) with
respect to which any member of the Parent Group is a “United States shareholder”
(as defined in Section 951(b) of the Code) during the Taxable year of Parent
that includes the Distribution Date.

 

“Governmental Authority” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Group” has the meaning set forth in the Separation and Distribution Agreement.

 

“Income Tax” means any U.S. federal, state, local or foreign Tax that is, in
whole or in part, based on or measured by net income or gains.

 

“Indemnifying Party” means the party from which another party is entitled to
seek indemnification pursuant to the provisions of ‎Section 11.

 

“Indemnitee” means the party which is entitled to seek indemnification from
another party pursuant to the provisions of ‎Section 11.

 

“Intended Tax-Free Treatment” means the qualification of (i) the Contribution
and the Distribution, taken together (a) as a reorganization described in
Sections 355(a) and 368(a)(1)(D) of the Code, (b) as a transaction in which the
stock distributed thereby is “qualified property” for purposes of Sections
355(c) and 361(c) of the Code, (c) as a transaction in which Parent will
recognize no income or gain for U.S. federal income tax purposes with respect to
the Separation Payment by reason of Sections 355 and 361 of the Code and (d) as
a transaction in which Parent, the Company and the holders of Parent Common
Stock recognize no income or gain for U.S. federal income tax purposes pursuant
to Sections 355, 361 and 1032 of the Code, other than, in

 

3

 

the case of Parent and the Company, intercompany items or excess loss accounts
taken into account pursuant to the Treasury Regulations promulgated pursuant to
Section 1502 of the Code and (ii) the transactions described on Schedule A as
being free from Tax to the extent set forth therein.

 

“Interim Period” means any Taxable period (or portion thereof) beginning after
December 31, 2017 and ending on or before the date that is the last date on
which Livent qualifies as a member of the Parent Group.

 

“IPO” has the meaning set forth in the Separation and Distribution Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Tax Return” means any (i) Combined Income Tax Return or (ii) Tax Return
that includes Income Tax Items attributable to both the Parent Business and the
Lithium Business.

 

“Lithium Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Lithium Group” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Livent Carried Item” means any Tax Attribute of the Lithium Group that may or
must be carried from one Taxable period to another prior Taxable period, or
carried from one Taxable period to another subsequent Taxable period, under the
Code or other Applicable Tax Law.

 

“Livent Common Stock” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Livent Compensatory Equity Interests” means any options, stock appreciation
rights, restricted stock, stock units or other rights with respect to the
capital stock of Livent that are granted on or prior to the Distribution
Effective Time by any member of the Lithium Group in connection with employee,
independent contractor or director compensation or other employee benefits.

 

“Livent Disqualifying Action” means (a) any action (or the failure to take any
action) by any member of the Lithium Group after the Distribution Effective Time
(including entering into any agreement, understanding or arrangement or any
negotiations with respect to any transaction or series of transactions), (b) any
event (or series of events) after the Distribution Effective Time involving the
capital stock of Livent or any assets of any member of the Lithium Group or (c)
any breach by any member of the Lithium Group after the Distribution Effective
Time of any representation, warranty or covenant made by them in this Agreement
that, in each case, would affect the Intended Tax-Free Treatment; provided,
however, that the term “Livent Disqualifying Action” shall not include any
action entered into pursuant to any Transaction Document (other than this
Agreement) or that is undertaken pursuant to the Contribution, the Distribution
or the Separation Payment.

 

4

 

“Livent Separate Income Tax Return” means any Income Tax Return that is required
to be filed by, or with respect to, any member of the Lithium Group that is not
a Combined Income Tax Return.

 

“Livent” has the meaning set forth in the preamble.

 

“Non-Income Tax” means any Tax that is not an Income Tax.

 

“Parent Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Parent Compensatory Equity Interests” means any options, stock appreciation
rights, restricted stock, stock units or other rights with respect to Parent
stock that are granted on or prior to the Distribution Date by any member of the
Parent Group in connection with employee, independent contractor or director
compensation or other employee benefits (including, for the avoidance of doubt,
options, stock appreciation rights, restricted stock, restricted stock units,
performance share units or other rights issued in respect of any of the
foregoing by reason of the Distribution or any subsequent transaction).

 

“Parent Group” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Parent Separate Income Tax Return” means any Income Tax Return that is required
to be filed by, or with respect to, a member of the Parent Group that is not a
Combined Income Tax Return.

 

“Parent” has the meaning ascribed thereto in the preamble.

 

“Past Practices” has the meaning set forth in ‎Section 4(c)(i).

 

“Person” has the meaning set forth in Section 7701(a)(1) of the Code.

 

“Post-2017 Period” means any Taxable period beginning after December 31, 2017.

 

“Post-Distribution Period” means any Taxable period (or portion thereof)
beginning after the Distribution Date.

 

“Pre-2018 Period” means any Taxable period ending on or before December 31,
2017.

 

“Pre-Distribution Period” means any Taxable period (or portion thereof) ending
on or before the Distribution Date.

 

“Pre-IPO Restructuring Transactions” has the meaning set forth in the Separation
and Distribution Agreement.

 

“Section 336(e) Election” has the meaning set forth in ‎Section 10(a).

 

“Section 9(b)(iv)(F) Acquisition Transaction” has the meaning set forth in
‎Section 9(b)(iv)(F).

 

5

 

“Separation and Distribution Agreement” has the meaning set forth in the
recitals.

 

“Separation Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Separation Payment” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Tax Arbiter” has the meaning set forth in ‎Section 18.

 

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign tax credit, excess charitable contribution, unused
general business credit, alternative minimum tax credit or any other Tax Item
that could reduce a Tax liability.

 

“Tax Benefit Recipient” has the meaning set forth in ‎Section 8(c).

 

“Tax Benefit” means any refund, credit, offset or other reduction in otherwise
required Tax payments.

 

“Tax Counsel” means Davis Polk & Wardwell LLP.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item that can increase or decrease Taxes paid or payable.

 

“Tax Opinion” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Tax Proceeding” means any Tax audit, dispute, examination, contest, litigation,
arbitration, action, suits, claim, cause of action, review, inquiry, assessment,
hearing, complaint, demand, investigation or proceeding (whether administrative,
judicial or contractual).

 

“Tax Representation Letters” means the representations provided by Livent and
Parent to Tax Counsel in connection with the rendering by Tax Counsel of the Tax
Opinion.

 

“Tax Return” means any Tax return, statement, report, form, election, bill,
certificate, claim or surrender (including estimated Tax returns and reports,
extension requests and forms, and information returns and reports), or statement
or other document or written information filed or required to be filed with any
Taxing Authority, including any amendment thereof, appendix, schedule or
attachment thereto.

 

“Tax” (and the correlative meaning, “Taxes,” “Taxing” and “Taxable”) means (i)
any tax, including any net income, gross income, gross receipts, recapture,
alternative or add-on minimum, sales, use, business and occupation, value-added,
trade, goods and services, ad valorem, franchise, profits, net wealth, license,
business royalty, withholding, payroll, employment, capital, excise, transfer,
recording, severance, stamp, occupation, premium, property, asset, real estate
acquisition, environmental, custom duty, impost, obligation, assessment, levy,
tariff or other tax, governmental fee or other like assessment or charge of any
kind whatsoever (including, but not limited to, any Escheat Payment), together
with any interest and any penalty, addition to tax or additional amount imposed
by a Taxing Authority; or (ii) any

 

6

 

liability of any member of the Parent Group or the Lithium Group for the payment
of any amounts described in clause (i) as a result of any express or implied
obligation to indemnify any other Person.

 

“Taxing Authority” means any Governmental Authority (domestic or foreign),
including, without limitation, any state, municipality, political subdivision or
governmental agency, responsible for the imposition, assessment, administration,
collection, enforcement or determination of any Tax.

 

“Tax-Related Losses” means, with respect to any Taxes imposed pursuant to any
settlement, determination, judgment or otherwise, (i) all accounting, legal and
other professional fees, and court costs incurred in connection with such Taxes,
as well as any other out-of-pocket costs incurred in connection with such Taxes
and (ii) all damages, costs, and expenses associated with stockholder litigation
or controversies and any amount paid by any member of the Parent Group or any
member of the Lithium Group in respect of the liability of shareholders, whether
paid to shareholders or to the IRS or any other Taxing Authority, in each case,
resulting from the failure of the Intended Tax-Free Treatment of the Pre-IPO
Restructuring Transactions, the Contribution, the Distribution or the Separation
Payment.

 

“Transaction Documents” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Transfer Taxes” means all U.S. federal, state, local or foreign sales, use,
privilege, transfer, documentary, stamp, duties, real estate transfer,
controlling interest transfer, recording and similar Taxes and fees (including
any penalties, interest or additions thereto) imposed upon any member of the
Parent Group or any member of the Lithium Group in connection with the Pre-IPO
Restructuring Transactions, the Contribution, the Distribution or the Separation
Payment.

 

(b)       Any term used in this Agreement which is not defined in this Agreement
or the Separation and Distribution Agreement shall, to the extent the context
requires, have the meaning assigned to it in the Code or the applicable Treasury
Regulations thereunder (as interpreted in administrative pronouncements and
judicial decisions) or in comparable provisions of Applicable Tax Law.

 

Section 2. Sole Tax Sharing Agreement. Any and all existing Tax sharing
agreements or arrangements, written or unwritten, between any member of the
Parent Group, on the one hand, and any member of the Lithium Group, on the other
hand, if not previously terminated, shall be terminated as of the Separation
Date without any further action by the parties thereto. Following the Separation
Date, no member of the Lithium Group or the Parent Group shall have any further
rights or liabilities thereunder, and, except for Section 8.06(c) of the
Separation and Distribution Agreement, Section 9.02 of the Employee Matters
Agreement, Section 3.04 of the Transition Services Agreement, this Agreement
shall be the sole Tax sharing agreement between the members of the Lithium Group
on the one hand, and the members of the Parent Group, on the other hand.

 

Section 3. Allocation of Taxes.

 

7

 

(a)       General Allocation Principles. Except as provided in ‎‎Section 3(c),
all Income Taxes shall be allocated as follows:

 

(i)       Allocation of Income Taxes Reflected on Joint Tax Returns. Parent
shall be allocated all Income Taxes reported, or required to be reported, on any
Joint Tax Return that any member of the Parent Group or Lithium Group files or
is required to file under the Code or Applicable Law; provided, however, that to
the extent that any such Joint Tax Return includes any Tax Item attributable to
(A) any member of the Lithium Group or (B) the Lithium Business, in each case,
for any Post-2017 Period (including any Interim Period), Livent shall be
allocated all Income Taxes attributable to such Tax Items.

 

(ii)       Allocation of Income Taxes Reflected on Separate Income Tax Returns.

 

(A)       Parent shall be allocated all Taxes attributable to members of the
Parent Group and reported, or required to be reported, on a Parent Separate
Income Tax Return (other than a Parent Separate Income Tax Return that is a
Joint Tax Return).

 

(B)       Livent shall be allocated all Taxes attributable to members of the
Lithium Group and reported, or required to be reported, on a Livent Separate
Income Tax Return (other than a Livent Separate Income Tax Return that is a
Joint Tax Return).

 

(iii)       Allocation of Non-Income Taxes. Livent shall be allocated all
Non-Income Taxes attributable to the Lithium Business, and Parent shall be
allocated all Non-Income Taxes attributable to the Parent Business.

 

(iv)       Taxes Not Reported on Tax Returns. Livent shall be allocated any Tax
attributable to any member of the Lithium Group that is not required to be
reported on a Tax Return, and Parent shall be allocated any Tax attributable to
any member of the Parent Group that is not required to be reported on a Tax
Return.

 

(b)       Allocation Conventions.

 

(i)       Income Taxes reported, or required to be reported, on any Joint Tax
Return attributable to the Lithium Business for all Interim Periods shall be
allocated based on the hypothetical taxable income of the Lithium Group,
determined as if it were a separate group from the Parent Group and all of the
Lithium Business were included in such Lithium Group.

 

(ii)       Any Tax Item of Livent or any member of the Lithium Group arising
from a transaction engaged in outside the ordinary course of business on the
Distribution Date after the Distribution Effective Time shall be allocable to
Livent and any such transaction by or with respect to Livent or any member of
the Lithium Group occurring after the Distribution Effective Time shall be
treated for all Tax purposes (to the extent permitted

 

8

 

by Applicable Tax Law) as occurring at the beginning of the day following the
Distribution Date in accordance with the principles of Treasury Regulations
Section 1.1502-76(b) (assuming no election is made under Treasury Regulations
Section 1.1502-76(b)(2)(ii) (relating to a ratable allocation of a year’s Tax
Items)); provided that the foregoing shall not include any action that is
undertaken pursuant to the Contribution, the Distribution or the Separation
Payment.

 

(c)       Special Allocation Rules. Notwithstanding any other provision in this
‎‎Section 3, the following Taxes shall be allocated as follows:

 

(i)       Transfer Taxes. Transfer Taxes shall be allocated 100% to Livent.

 

(ii)       Taxes Relating to Parent Compensatory Equity Interests. Any Tax
liability (including, for the avoidance of doubt, the satisfaction of any
withholding Tax obligation) relating to the issuance, exercise, vesting or
settlement of any Parent Compensatory Equity Interest shall be allocated in a
manner consistent with ‎Section 9.02(b) of the Employee Matters Agreement.

 

(iii)       Distribution Taxes and Tax-Related Losses. Any liability for
Distribution Taxes and Tax-Related Losses resulting from a Livent Disqualifying
Action shall be allocated in a manner consistent with ‎Section 11(a)(ii).

 

(iv)       Section 965 Taxes. Any installment payments required to be made
pursuant to the election made by a member of the Parent Group or a member of the
Lithium Group (that was a member of such Lithium Group prior to the Separation
Date) under Section 965(h) of the Code, and any adjustments thereto, shall be
allocated to Parent.

 

Section 4. Preparation and Filing of Tax Returns.

 

(a)       Responsibility for Preparing Returns.

 

(i)       Parent Prepared Returns. Parent shall prepare, or cause to be
prepared, all (i) Joint Tax Returns and (ii) Parent Separate Income Tax Returns.
To the extent that any member of the Lithium Group is included in any Joint Tax
Return for a Taxable period that includes the Distribution Date, Parent shall
include in such Joint Tax Return the results of such member of the Lithium Group
on the basis of the Closing of the Books Method to the extent permitted by
Applicable Tax Law. If a member of the Lithium Group is responsible for the
filing of any such Tax Return under Applicable Tax Law, Parent shall, subject to
the procedures set forth in ‎Section 4(b), deliver such prepared Tax Return to
Livent reasonably in advance of the applicable filing deadline.

 

(ii)       Livent Prepared Returns. Livent shall prepare, or cause to be
prepared, any Livent Separate Income Tax Return (other than a Livent Separate
Income Tax Return that is a Joint Tax Return) for any Interim Period.

 

(iii)       Transfer Tax Returns. Livent shall prepare and file (or cause to be
prepared and filed) all Transfer Tax Returns. If required by Applicable Law,
Parent shall, and shall cause its Affiliates to, cooperate in preparing and
filing, and join in the execution of, any such Tax Returns.

 

9

 

(b)       Cooperation.

 

(i)       Determination of Responsible Party. Parent, in consultation with
Livent, shall determine which of them or their respective Affiliates is required
to file any Joint Tax Return or Separate Income Tax Return under Applicable Tax
Law.

 

(ii)       Provision of Information; Timing. Livent shall maintain all necessary
information for Parent (or any of its Affiliates) to file any Tax Return that
Parent is required or permitted to file under this ‎Section 4, and shall provide
to Parent all such necessary information in accordance with the Parent Group’s
past practice.

 

(iii)       Right to Review Livent Separate Income Tax Returns. Parent shall
submit to Livent, at Livent’s request, a draft of, and related workpapers for,
any Livent Separate Income Tax Return that is a Joint Tax Return. Livent shall
submit to Parent a draft of, and related workpapers for, any Livent Separate
Income Tax Return prepared by Livent, to the extent Livent is required, or
permitted pursuant to ‎Section 6(c), to carry back a Livent Carried Item from a
Post-Distribution Period to a Joint Tax Return in respect of a Pre-2018 Period
or an Interim Period. The party responsible for preparing (or causing to be
prepared) the relevant Tax Return shall (x) use its reasonable best efforts to
make such portion of such Tax Return available for review as required under this
paragraph sufficiently in advance of the due date for filing of such Tax Return
to provide the requesting party with a meaningful opportunity to analyze and
comment on such Tax Return and (y) use reasonable efforts to have such Tax
Return modified before filing, taking into account the Person responsible for
payment of the Tax (if any) reported on such Tax Return and whether the amount
of Tax liability allocable to the requesting party with respect to such Return
is material. The parties shall attempt in good faith to resolve any issues
arising out of the review of such Tax Return.

 

(c)       Special Rules Relating to the Preparation of Tax Returns.

 

(i)       General Rule. Except as provided in this ‎Section 4(c)(i), Livent
shall prepare (or cause to be prepared) any Tax Return for which it is
responsible under this ‎Section 4‎Section 4 in accordance with past practices,
accounting methods, elections or conventions (“Past Practices”) used by the
members of the Parent Group prior to the Distribution Date with respect to such
Tax Return, and to the extent any items, methods or positions are not covered by
Past Practices, as directed by Parent.

 

(ii)       Consistency with Intended Tax-Free Treatment. All Tax Returns that
include any member of the Parent Group or any member of the Lithium Group shall
be prepared in a manner that is consistent with the Intended Tax-Free Treatment.

 

(iii)       Livent Separate Income Tax Returns. With respect to any Livent
Separate Income Tax Return for which Livent is responsible pursuant to this
Agreement, Livent and the other members of the Lithium Group shall include such
Tax Items in such Livent Separate Income Tax Return in a manner that is
consistent with the inclusion of such Tax Items in any related Tax Return for
which Parent is responsible to the extent such Tax Items are allocated in
accordance with this Agreement.

 

10

 

(iv)       Election to File Joint Tax Returns. Parent shall have the sole
discretion to file any Joint Tax Return if the filing of such Tax Return is
elective under Applicable Tax Law. Each member of the relevant Combined Group
shall execute and file all applicable consents, elections and other documents as
may be required, appropriate or otherwise requested by Parent in connection with
the filing of such Joint Tax Returns.

 

(d)       Payment of Taxes. Parent shall pay (or cause to be paid) to the proper
Taxing Authority the Tax shown as due on any Tax Return for which a member of
the Parent Group is responsible under this ‎Section 4, and Livent shall pay (or
cause to be paid) to the proper Taxing Authority the Tax shown as due on any Tax
Return for which a member of the Lithium Group is responsible under this
‎‎Section 4. If any member of the Parent Group is required to make a payment to
a Taxing Authority for Taxes allocated to Livent under ‎Section 3, Livent shall
pay the amount of such Taxes to Parent in accordance with ‎‎Section 11 and
‎‎Section 12. If any member of the Lithium Group is required to make a payment
to a Taxing Authority for Taxes allocated to Parent under ‎Section 3, Parent
shall pay the amount of such Taxes to Livent in accordance with ‎‎Section 11 and
‎‎Section 12.

 

Section 5. Apportionment of Earnings and Profits and Tax Attributes.

 

(a)       Tax Attributes arising in a Pre-Distribution Period will be allocated
to (and the benefits and burdens of such Tax Attributes will inure to) the
members of the Parent Group and the members of the Lithium Group in accordance
with Parent’s historical practice (including historical methodologies for making
corporate allocations), the Code, Treasury Regulations, and any applicable
state, local and foreign law, as determined by Parent in its sole discretion.

 

(b)       Parent shall in good faith advise Livent as soon as reasonably
practicable after the close of the relevant Taxable period in which the
Distribution occurs in writing of the portion, if any, of any earnings and
profits, Tax Attributes, tax basis, overall foreign loss or other consolidated,
combined or unitary attribute which Parent determines shall be allocated or
apportioned to the members of the Lithium Group under Applicable Tax Law. All
members of the Lithium Group shall prepare all Tax Returns in accordance with
such written notice. In the event of an adjustment to the earnings and profits,
any Tax Attributes, tax basis, overall foreign loss or other consolidated,
combined or unitary attribute determined by Parent, Parent shall promptly notify
Livent in writing of such adjustment. For the avoidance of doubt, Parent shall
not be liable to any member of the Lithium Group for any failure of any
determination under this ‎‎Section 5(b)‎Section 5(b) to be accurate under
Applicable Tax Law, provided such determination was made in good faith.

 

(c)       Except as otherwise provided herein, to the extent that the amount of
any earnings and profits, Tax Attributes, tax basis, overall foreign loss or
other consolidated, combined or unitary attribute allocated to members of the
Parent Group or the Lithium Group pursuant to ‎Section 5(b) is later reduced or
increased by a Taxing Authority or as a result of a Tax Proceeding, such
reduction or increase shall be allocated to the Company to which such earnings
and profits, Tax Attributes, tax basis, overall foreign loss or other
consolidated, combined or unitary attribute was allocated pursuant to this
‎‎Section 5, as determined by Parent in good faith.

 

11

 

Section 6. Utilization of Tax Attributes.

 

(a)       Amended Returns. Any amended Tax Return or claim for a refund with
respect to any member of the Lithium Group may be made only by the party
responsible for preparing the original Tax Return with respect to such member of
the Lithium Group pursuant to ‎Section 4.

 

(b)       Parent Discretion. Livent hereby agrees that Parent shall be entitled
to determine in its sole discretion whether to (x) file or to cause to be filed
any claim for a refund or adjustment of Taxes with respect to any Joint Tax
Return in order to claim in any Pre-Distribution Period any Livent Carried Item,
(y) make or cause to be made any available elections to waive the right to claim
in any Pre-Distribution Period, with respect to any Combined Income Tax Return,
any Livent Carried Item, and (z) make or cause to be made any affirmative
election to claim in any Pre-Distribution Period any Livent Carried Item.
Subject to ‎Section 6(b), Livent shall submit a written request to Parent in
order to seek Parent’s consent with respect to any of the actions described in
this ‎‎Section 6(a).

 

(c)       Livent Carrybacks to Combined Income Tax Returns.

 

(i)       Each member of the Lithium Group shall elect, to the extent permitted
by Applicable Tax Law, to forgo the right to carry back any Livent Carried Item
from a Post-Distribution Period to any Joint Tax Return in respect of a Pre-2018
Period or an Interim Period, except to the extent that (i) a member of the
Lithium Group determines that it is required by Applicable Tax Law to carry back
a Livent Carried Item to a Tax Return in respect of a Pre-2018 Period or an
Interim Period, in which case it shall notify Parent in writing of such
determination at least 90 days prior to filing the Tax Return on which such
carryback will be reflected or (ii) Parent consents to such carryback. If Parent
disagrees with any determination made by a member of the Lithium Group in
respect of clause (i) of the preceding sentence, the parties shall resolve their
disagreement pursuant to the procedures set forth in ‎Section 18. Parent shall
consider in good faith any request by Livent to carry back a Livent Carried
Item; provided, that Parent shall have no obligation to consent to any carryback
that would reasonably be expected to result in a Tax refund to the Lithium Group
that does not exceed $500,000.

 

(ii)       Any Tax refund arising from any carryback of any Livent Carried Item
to a Joint Tax Return for any Pre-2018 or Interim Period shall be for Parent’s
account, unless Parent consents otherwise, which consent may be subject to such
conditions as Parent determines in its good faith discretion (including, for
example, Livent bearing all associated costs and expenses and retaining an
accounting firm that is acceptable to Parent in connection therewith).

 

(d)       Carryforwards to Separate Income Tax Returns. If a portion or all of
any Tax Attribute is allocated to a member of a Combined Group pursuant to
‎Section 5‎‎Section 5, and is carried forward or back to a Livent Separate
Income Tax Return, any Tax Benefits arising from such carryforward shall be
retained by the Lithium Group. If a portion or all of any Tax Attribute is
allocated to a member of a Combined Group pursuant to ‎‎Section 5, and is
carried forward or back to a Parent Separate Income Tax Return, any Tax Benefits
arising from such carryforward or carryback shall be retained by the Parent
Group.

 

12

 

Section 7. Deductions and Reporting for Certain Awards.

 

(a)       Deductions. To the extent permitted by Applicable Tax Law, Income Tax
deductions with respect to the issuance, exercise, vesting or settlement after
the Distribution Date of any Parent Compensatory Equity Interests or Livent
Compensatory Equity Interests shall be claimed (A) in the case of an active
officer or employee, solely by the Group that employs such Person at the time of
such issuance, exercise, vesting, or settlement, as applicable; (B) in the case
of a former officer or employee, solely by the Group that was the last to employ
such Person; and (C) in the case of a director or former director (who is not an
officer or employee or former officer or employee of a member of either Group),
(x) solely by the Parent Group if such person was, at any time before or after
the Distribution, a director of any member of the Parent Group, and (y) in any
other case, solely by the Lithium Group.

 

(b)       Withholding and Reporting. All applicable withholding and reporting
responsibilities (including all income, payroll or other Tax reporting related
to income to any current or former employees) with respect to the issuance,
exercise, vesting or settlement of any Parent Compensatory Equity Interests or
Livent Compensatory Equity Interests shall be the responsibility of the party to
which such responsibility has been prescribed by Section 9.02(b) of the Employee
Matters Agreement. Parent and Livent acknowledge and agree that the parties
shall cooperate with each other and with third-party providers to effectuate
withholding and remittance of Taxes, as well as required Tax reporting, in a
timely manner.

 

Section 8. Tax Benefits.

 

(a)       Parent Tax Benefits. Parent shall be entitled to any Tax Benefits
(including, in the case of any refund received, any interest thereon actually
received) received by any member of the Parent Group or any member of the
Lithium Group, other than any Tax Benefits (or any amounts in respect of Tax
Benefits) to which Livent is entitled pursuant to ‎Section 8(a). Livent shall
not be entitled to any Tax Benefits received by any member of the Parent Group
or the Lithium Group, except as set forth in ‎Section 8(a).

 

(b)       Livent Tax Benefits. Livent shall be entitled to any Tax Benefits
(including, in the case of any refund received, any interest thereon actually
received) received by any member of the Parent Group or any member of the
Lithium Group after the Distribution Date with respect to any Tax allocated to a
member of the Lithium Group under this Agreement (including, for the avoidance
of doubt, any amounts allocated to Livent pursuant to ‎Section 3(c)(iii)), other
than any Tax Benefits resulting from a Livent Carried Item, which shall be
governed by ‎Section 6(b).

 

(c)       A Company receiving (or realizing) a Tax Benefit to which another
Company is entitled hereunder (a “Tax Benefit Recipient”) shall pay over the
amount of such Tax Benefit (including interest received from the relevant Taxing
Authority, but net of any Taxes imposed with respect to such Tax Benefit and any
other reasonable costs) within thirty (30) days of receipt thereof (or from the
due date for payment of any Tax reduced thereby); provided, however, that the
other Company, upon the request of such Tax Benefit Recipient, shall repay the
amount paid to the other Company (plus any penalties, interest or other charges
imposed by the relevant Taxing Authority) in the event that, as a result of a
subsequent Final Determination, a Tax Benefit that gave rise to such payment is
subsequently disallowed.

 

13

 

Section 9. Certain Representations and Covenants.

 

(a)       Representations.

 

(i)       Livent and each other member of the Lithium Group represents that as
of the date hereof, and covenants that as of the Distribution Date, there is no
plan or intention:

 

(A)       to liquidate Livent or to merge or consolidate any member of the
Lithium Group with any other Person subsequent to the Distribution;

 

(B)       to sell or otherwise dispose of any material asset of any member of
the Lithium Group, except in the ordinary course of business;

 

(C)       to take or fail to take any action in a manner that is inconsistent
with the written information and representations furnished by Livent to Tax
Counsel in connection with the Tax Representation Letters or Tax Opinion;

 

(D)       to repurchase stock of Livent other than in a manner that satisfies
the requirements of Section 4.05(1)(b) of IRS Revenue Procedure 96-30 (as in
effect prior to the amendment of such Revenue Procedure by IRS Revenue Procedure
2003-48) and consistent with any representations made to Tax Counsel in
connection with the Tax Representation Letters;

 

(E)       to take or fail to take any action in a manner that management of
Livent knows, or should know, is reasonably likely to contravene any Existing
GRA or (ii) any agreement with a Taxing Authority entered into prior to the
Distribution Date to which any member of the Lithium Group is a party; or

 

(F)       to enter into any negotiations, agreements, or arrangements with
respect to transactions or events (including stock issuances, pursuant to the
exercise of options or otherwise, option grants, the adoption of, or
authorization of shares under, a stock option plan, capital contributions, or
acquisitions, but not including the Distribution) that could reasonably be
expected to cause the Distribution to be treated as part of a plan (within the
meaning of Section 355(e) of the Code) pursuant to which one or more Persons
acquire directly or indirectly Livent stock representing a 50% or greater
interest within the meaning of Section 355(d)(4) of the Code.

 

(b)       Covenants.

 

(i)       Livent shall not, and shall not permit any other member of the Lithium
Group to, take or fail to take any action that constitutes a Livent
Disqualifying Action.

 

(ii)       Livent shall not, and shall not permit any other member of the
Lithium Group to, take or fail to take any action that is inconsistent with the
information and representations furnished by Livent to Tax Counsel in connection
with the Tax Representation Letters or Tax Opinion;

 

14

 

(iii)       Livent shall not, and shall not permit any other member of the
Lithium Group to, take or fail to take any action in a manner that management of
Livent knows, or should know, is reasonably likely to contravene any agreement
with a Taxing Authority entered into prior to the Distribution Date to which any
member of the Lithium Group or the Parent Group is a party;

 

(iv)       During the two-year period following the Distribution Date:

 

(A)       Livent shall (v) maintain its status as a company engaged in the
Active Trade or Business for purposes of Section 355(b)(2) of the Code, (w) not
engage in any transaction that would result in it ceasing to be a company
engaged in the Active Trade or Business for purposes of Section 355(b)(2) of the
Code, (x) cause each other member of the Lithium Group whose Active Trade or
Business is relied upon for purposes of qualifying the Distribution for the
Intended Tax-Free Treatment to maintain its status as a company engaged in such
Active Trade or Business for purposes of Section 355(b)(2) of the Code and any
such other Applicable Tax Law, (y) not engage in any transaction or permit any
other member of the Lithium Group to engage in any transaction that would result
in a member of the Lithium Group described in clause (x) hereof ceasing to be a
company engaged in the relevant Active Trade or Business for purposes of
Section 355(b)(2) of the Code or such other Applicable Tax Law, taking into
account Section 355(b)(3) of the Code for purposes of each of clauses (v)
through (y) hereof, and (z) not dispose of or permit a member of the Lithium
Group to dispose of, directly or indirectly, any interest in a member of the
Lithium Group described in clause (x) hereof or permit any such member of the
Lithium Group to make or revoke any election under Treasury Regulation Section
301.7701-3;

 

(B)       Livent shall not repurchase stock of Livent in a manner contrary to
the requirements of Section 4.05(1)(b) of IRS Revenue Procedure 96-30 (as in
effect prior to the amendment of such Revenue Procedure by IRS Revenue Procedure
2003-48) or inconsistent with any representations made by Livent to Tax Counsel
in connection with the Tax Representation Letters;

 

(C)       Livent shall not, and shall not agree to, merge, consolidate or
amalgamate with any other Person;

 

(D)       Livent shall not, and shall not permit any other member of the Lithium
Group to, or to agree to, sell or otherwise issue to any Person any Equity
Interests of Livent or of any other member of the Lithium Group (other than
sales or issuances of Equity Interests of a member of the Lithium Group other
than Livent to another member of the Lithium Group); provided, however, that
Livent may issue Equity Interests to the extent such issuances satisfy Safe
Harbor VIII (relating to acquisitions in connection with a person’s performance
of services) or Safe Harbor IX (relating to acquisitions by a retirement plan of
an employer) of Treasury Regulations Section 1.355-7(d);

 

15

 

(E)       Livent shall not, and shall not permit any other member of the Lithium
Group to (I) solicit any Person to make a tender offer for, or otherwise acquire
or sell, the Equity Interests of Livent, (II) participate in or support any
unsolicited tender offer for, or other acquisition, issuance or disposition of,
the Equity Interests of Livent or (III) approve or otherwise permit any proposed
business combination or any transaction which, in the cause of clauses (I) or
(II), individually or in the aggregate, together with any transaction occurring
within the four-year period beginning on the date which is two years before the
Distribution Date and any other transaction which is part of a plan or series of
related transactions (within the meaning of Section 355(e) of the Code) that
includes the Distribution, could result in one or more Persons acquiring (except
for acquisitions that otherwise satisfy Safe Harbor VIII (relating to
acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Treasury Regulation Section 1.355-7(d)) directly or indirectly stock
representing a 40% or greater interest, by vote or value, in Livent (or any
successor thereto) (any such transaction, a “Proposed Acquisition Transaction”);
provided further that any clarification of, or change in, the statute or
regulations promulgated under Section 355(e) of the Code shall be incorporated
in the restrictions in this clause (viii) and the interpretation thereof;

 

(F)       if any member of the Lithium Group proposes to enter into any
transaction or series of transactions that is not a Proposed Acquisition
Transaction but would be a Proposed Acquisition Transaction if the percentage
reflected in the definition of Proposed Acquisition Transaction were 25% instead
of 40% (a “Section 9(b)(iv)(F) Acquisition Transaction”) or, to the extent
Livent has the right to prohibit any Section 9(b)(iv)(F) Acquisition
Transaction, proposes to permit any Section 9(b)(iv)(F) Acquisition Transaction
to occur, in each case, Livent shall provide Parent, no later than 10 Business
Days following the signing of any written agreement with respect to the Section
9(b)(iv)(F) Acquisition Transaction, a written description of such transaction
(including the type and amount of Equity Interests of Livent to be issued in
such transaction) and a certificate of the board of directors of Livent to the
effect that the Section 9(b)(iv)(F) Acquisition Transaction is not a Proposed
Acquisition Transaction.

 

(G)       Livent shall not, and shall not permit any other member of the Lithium
Group to, amend its certificate of incorporation (or other organizational
documents), or take any other action, whether through a stockholder vote or
otherwise, affecting the voting rights of the Equity Interests of Livent
(including, without limitation, through the conversion of one class of Equity
Interests of Livent into another class of Equity Interests of Livent).

 

(v)       Livent shall not take or fail to take, or permit any other member of
the Lithium Group to take or fail to take, any action which prevents or could
reasonably be expected to result in Tax treatment that is inconsistent with the
Intended Tax-Free Treatment.

 

16

 

(vi)       With respect to any Foreign Livent Subsidiary, Livent shall not, and
shall not permit any other member of the Lithium Group to, for the period after
the Distribution Date through December 31, 2019:

 

(A)       make or change any Tax election, amend any Tax Return, change any
method of Tax accounting or change the Taxable period of any Foreign Livent
Subsidiary for any Tax year for U.S. or foreign tax reporting purposes that
includes the Distribution Date;

 

(B)       cause or permit a distribution (within the meaning of Section 301 of
the Code) to be made with respect to the capital stock of any Foreign Livent
Subsidiary;

 

(C)       make or cause to be made any investment in U.S. property within the
meaning of Section 956 of the Code; or

 

(D)       restructure the business of any Foreign Livent Subsidiary or engage in
any extraordinary transaction;

 

in each case, if such transaction would be reasonably likely to (i) generate
earnings and profits of the Foreign Livent Subsidiary (as determined under the
Code) that is taxed at a rate materially lower than the statutory rate
applicable to the Foreign Livent Subsidiary in the applicable jurisdiction, (ii)
give rise to any income to Parent or the Parent Group under Sections 951 or 951A
of the Code or (iii) would otherwise adversely impact the amount of Parent or
the Parent Group’s associated deemed-paid foreign tax credits within the meaning
of Section 902 of the Code.

 

(vii)       Livent shall, or shall cause the relevant Lithium Subsidiary to,
enter into new gain recognition agreements with respect to the Existing GRAs
pursuant to Section 1.367(a)-8 of the Treasury Regulations so as to render an
exception set forth in Section 1.367(a)-8(k) available with respect to any
“triggering event” arising by reason of the transactions contemplated by the
Transaction Documents. Each such new gain recognition agreement shall, to the
extent consistent with the corresponding Existing GRA, contain an election under
Section 1.367(a)-8(c)(2)(vi) to report any gain recognized under Section
1.367(a)-8(c)(1)(i) in the taxable year during which a gain recognition event
occurs.

 

(c)       Livent Covenants Exceptions. Notwithstanding the provisions of
‎Section 9(b), Livent and the other members of the Lithium Group may take any
action that would reasonably be expected to be inconsistent with the covenants
contained in ‎‎(b), if either: (i) Livent notifies Parent of its proposal to
take such action and Livent and Parent obtain a ruling from the IRS to the
effect that such action will not affect the Intended Tax-Free Treatment;
provided, that Livent agrees in writing to bear any expenses associated with
obtaining such a ruling and; provided, further, that the Lithium Group shall not
be relieved of any liability under ‎Section 11(a) of this Agreement by reason of
seeking or having obtained such a ruling; or (ii) Livent notifies Parent of its
proposal to take such action and obtains an unqualified opinion of counsel (A)
from a Tax

 

17

 

advisor recognized as an expert in federal income Tax matters and acceptable to
Parent in its sole discretion, (B) on which Parent may rely and (C) to the
effect that such action “will” not affect the Intended Tax-Free Treatment;
provided, that the Lithium Group shall not be relieved of any liability under
‎Section 11(a) of this Agreement by reason of having obtained such an opinion.

 

Section 10. Protective Section 336(e) Elections.

 

(a)       Section 336(e) Election. Pursuant to Treasury Regulations Sections
1.336-2(h)(1)(i) and 1.336-2(j), Parent and Livent agree that Parent shall make
a timely protective election under Section 336(e) of the Code and the Treasury
Regulations issued thereunder for each member of the Lithium Group that is a
domestic corporation for U.S. federal income Tax purposes with respect to the
Distribution (a “Section 336(e) Election”). It is intended that a Section 336(e)
Election will have no effect unless the Distribution is a “qualified stock
disposition,” as defined in Treasury Regulations Section 1.336(e)-1(b)(6), by
reason of the application of Treasury Regulations Section 1.336-1(b)(5)(i)(B) or
Treasury Regulations Section 1.336-1(b)(5)(ii).

 

(b)       Parent TRA. If any failure of the Intended Tax-Free Treatment of the
Contribution, the Distribution or the Separation Payment results in Taxes
(including any Taxes attributable to the Section 336(e) Election) that are not
allocated to Livent pursuant to Section 3, (i) Parent shall be entitled to
periodic payments from Livent equal to the product of (x) 85% of the Tax savings
arising from the step-up in Tax basis resulting from the Section 336(e) Election
and (y) the percentage of Taxes arising from such failure that are not allocated
to Livent pursuant to Section 3, and (ii) the parties shall negotiate in good
faith the terms of a tax receivable agreement to govern the calculation of such
payments; provided, that any such tax savings in clause (i) shall be determined
using a “with and without” methodology (treating any deductions or amortization
attributable to the step-up in tax basis resulting from the Section 336(e)
Election as the last items claimed for any taxable year, including after the
utilization of any carryforwards). Notwithstanding the foregoing, Parent may, at
its sole discretion, waive its right to receive any and all payments pursuant to
this ‎Section 10(b).

 

Section 11. Indemnities.

 

(a)       Livent Indemnity to Parent. Livent and each other member of the
Lithium Group shall jointly and severally indemnify Parent and the other members
of the Parent Group against, and hold them harmless, without duplication, from:

 

(i)       any Tax liability allocated to Livent pursuant to ‎Section 3;

 

(ii)       any Tax liability and Tax-Related Losses attributable to a breach,
after the Distribution Effective Time, by Livent or any other member of the
Lithium Group of any representation or covenant contained in this Agreement.

 

(iii)       any Distribution Taxes and Tax-Related Losses attributable to a
Livent Disqualifying Action (including, for the avoidance of doubt, any Taxes
and Tax-Related Losses resulting from any action for which the conditions set
forth in ‎Section 9(c) are satisfied); and

 

18

 

(iv)       all liabilities, costs, expenses (including, without limitation,
reasonable expenses of investigation and attorneys’ fees and expenses), losses,
damages, assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
‎(i), (ii) or (iii), including those incurred in the contest in good faith in
appropriate proceedings relating to the imposition, assessment or assertion of
any such Tax, liability or damage.

 

(b)       Parent Indemnity to Livent. Except in the case of any liabilities
described in ‎‎Section 11(a), Parent and each other member of the Parent Group
will jointly and severally indemnify Livent and the other members of the Lithium
Group against, and hold them harmless, without duplication, from:

 

(i)       any Tax liability allocated to Parent pursuant to ‎Section 3; and

 

(ii)       all liabilities, costs, expenses (including, without limitation,
reasonable expenses of investigation and attorneys’ fees and expenses), losses,
damages, assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
‎(i), including those incurred in the contest in good faith in appropriate
proceedings relating to the imposition, assessment or assertion of any such Tax,
liability or damage;

 

(c)       Discharge of Indemnity. Livent, Parent and the members of their
respective Groups shall discharge their obligations under ‎Section 11(a) or
‎‎Section 11(b) hereof, respectively, by paying the relevant amount in
accordance with ‎‎Section 12, within 30 Business Days of demand therefor or, to
the extent such amount is required to be paid to a Taxing Authority prior to the
expiration of such 30 Business Days, at least 10 Business Days prior to the date
by which the demanding party is required to pay the related Tax liability. Any
such demand shall include a statement showing the amount due under ‎Section
11(a) or ‎‎Section 11(b), as the case may be. Notwithstanding the foregoing, if
any member of the Lithium Group or any member of the Parent Group disputes in
good faith the fact or the amount of its obligation under ‎‎Section 11(a) or
‎‎Section 11(b), then no payment of the amount in dispute shall be required
until any such good faith dispute is resolved in accordance with ‎Section 18
hereof; provided, however, that any amount not paid within 30 Business Days of
demand therefor shall bear interest as provided in ‎‎Section 12.

 

(d)       Tax Benefits. If an indemnification obligation of any Indemnifying
party under this ‎‎Section 11 arises in respect of an adjustment that makes
allowable to an Indemnitee any Tax Benefit which would not, but for such
adjustment, be allowable, then any such indemnification obligation shall be an
amount equal to (i) the amount otherwise due but for this ‎Section 11(d), minus
(ii) the reduction in actual cash Taxes payable by the Indemnitee in the taxable
year such indemnification obligation arises, determined on a “with and without”
basis.

 

Section 12. Payments.

 

(a)       Timing. All payments to be made under this Agreement (excluding, for
the avoidance of doubt, any payments to a Taxing Authority described herein)
shall be made in immediately available funds. Except as otherwise provided, all
such payments will be due 30

 

19

 

Business Days after the receipt of notice of such payment or, where no notice is
required, 30 Business Days after the fixing of liability or the resolution of a
dispute (the “Due Date”). Payments shall be deemed made when received. Any
payment that is not made on or before the Due Date shall bear interest at the
rate equal to the “prime” rate as published on such Due Date in the Wall Street
Journal, Eastern Edition, for the period from and including the date immediately
following the Due Date through and including the date of payment. With respect
to any payment required to be made under this Agreement, Parent has the right to
designate, by written notice to Livent, which member of the Parent Group will
make or receive such payment.

 

(b)       Treatment of Payments. To the extent permitted by Applicable Tax Law,
any payment made by Parent or any member of the Parent Group to Livent or any
member of the Lithium Group, or by Livent or any member of the Lithium Group to
Parent or any member of the Parent Group, pursuant to this Agreement, the
Separation and Distribution Agreement or any other Transaction Document that
relates to Taxable periods (or portions thereof) ending on or before the
Distribution Date shall be treated by the parties hereto for all Tax purposes as
a distribution by Livent to Parent, or a capital contribution from Parent to
Livent, as the case may be; provided, however, that any payment made pursuant to
Section 2.08 of the Separation and Distribution Agreement shall instead be
treated as if the party required to make a payment of received amounts had
received such amounts as agent for the other party; provided further that any
payment made pursuant to Sections 3.01, 3.02, 3.03 and 3.04 of the Transition
Services Agreement shall instead be treated as a payment for services. In the
event that a Taxing Authority asserts that a party’s treatment of a payment
described in this ‎Section 12(b) should be other than as required herein, such
party shall use its reasonable best efforts to contest such assertion in a
manner consistent with ‎‎‎Section 15 of this Agreement.

 

(c)       No Duplicative Payment. It is intended that the provisions of this
Agreement shall not result in a duplicative payment of any amount required to be
paid under the Separation and Distribution Agreement or any other Transaction
Document, and this Agreement shall be construed accordingly.

 

Section 13. Guarantees. Parent or Livent, as the case may be, shall guarantee or
otherwise perform the obligations of each other member of the Parent Group or
the Lithium Group, respectively, under this Agreement.

 

Section 14. Communication and Cooperation.

 

(a)       Consult and Cooperate. Parent and Livent shall consult and cooperate
(and shall cause each other member of their respective Groups to consult and
cooperate) fully at such time and to the extent reasonably requested by the
other party in connection with all matters subject to this Agreement. Such
cooperation shall include, without limitation:

 

(i)       the retention, and provision on reasonable request, of any and all
information including all books, records, documentation or other information
pertaining to Tax matters relating to the Lithium Group (or, in the case of any
Tax Return of the Parent Group, the portion of such return that relates to Taxes
for which the Lithium Group may be liable pursuant to this Agreement), any
necessary explanations of

 

20

 

information, and access to personnel, until one year after the expiration of the
applicable statute of limitation (giving effect to any extension, waiver or
mitigation thereof);

 

(ii)       the execution of any document that may be necessary (including to
give effect to ‎Section 15) or helpful in connection with any required Tax
Return or in connection with any audit, proceeding, suit or action; and

 

(iii)       the use of the parties’ commercially reasonable efforts to obtain
any documentation from a Governmental Authority or a third party that may be
necessary or helpful in connection with the foregoing.

 

(b)       Provide Information. Except as set forth in ‎Section 15, Parent and
Livent shall keep each other reasonably informed with respect to any material
development relating to the matters subject to this Agreement.

 

(c)       Tax Attribute Matters. Parent and Livent shall promptly advise each
other with respect to any proposed Tax adjustments that are the subject of an
audit or investigation, or are the subject of any proceeding or litigation, and
that may affect any Tax liability or any Tax Attribute (including, but not
limited to, basis in an asset or the amount of earnings and profits) of any
member of the Lithium Group or any member of the Parent Group, respectively.

 

(d)       Confidentiality and Privileged Information. Any information or
documents provided under this Agreement shall be kept confidential by the party
receiving the information or documents, except as may otherwise be necessary in
connection with the filing of required Tax Returns or in connection with any
audit, proceeding, suit or action. Without limiting the foregoing (and
notwithstanding any other provision of this Agreement or any other agreement),
(i) no member of the Parent Group or Lithium Group, respectively, shall be
required to provide any member of the Lithium Group or Parent Group,
respectively, or any other Person access to or copies of any information or
procedures other than information or procedures that relate solely to Livent,
the business or assets of any member of the Lithium Group, or matters for which
Livent or Parent Group, respectively, has an obligation to indemnify under this
Agreement, and (ii) in no event shall any member of the Parent Group or the
Lithium Group, respectively, be required to provide any member of the Lithium
Group or Parent Group, respectively, or any other Person access to or copies of
any information if such action could reasonably be expected to result in the
waiver of any privilege. Notwithstanding the foregoing, in the event that Parent
or Livent, respectively, determines that the provision of any information to any
member of the Lithium Group or Parent Group, respectively, could be commercially
detrimental or violate any law or agreement to which Parent or Livent,
respectively, is bound, Parent or Livent, respectively, shall not be required to
comply with the foregoing terms of this ‎‎Section 14(d) except to the extent
that it is able, using commercially reasonable efforts, to do so while avoiding
such harm or consequence (and shall promptly provide notice to Parent or Livent,
to the extent such access to or copies of any information is provided to a
Person other than a member of the Parent Group or Lithium Group (as
applicable)).

 

Section 15. Audits and Contest.

 

21

 

(a)       Notice. Each of Parent or Livent shall promptly notify the other in
writing upon the receipt of any notice of Tax Proceeding from the relevant
Taxing Authority that may affect the liability of any member of the Lithium
Group or the Parent Group, respectively, for Taxes under Applicable Law or this
Agreement; provided, that a party’s right to indemnification under this
Agreement shall not be limited in any way by a failure to so notify, except to
the extent that the indemnifying party is prejudiced by such failure

 

(b)       Parent Control. Notwithstanding anything in this Agreement to the
contrary but subject to ‎Section 15(d), Parent shall have the right to control
all matters relating to any Tax Return, or any Tax Proceeding, with respect to
any Tax matters of a Combined Group or any member of a Combined Group (as such).
Parent shall have absolute discretion with respect to any decisions to be made,
or the nature of any action to be taken, with respect to any Tax matter
described in the preceding sentence; provided, however, that to the extent that
any Tax Proceeding relating to such a Tax matter is reasonably likely to give
rise to an indemnity obligation of Livent under ‎‎Section 11 hereof, (i) Parent
shall keep Livent informed of all material developments and events relating to
any such Tax Proceeding described in this proviso and (ii) at its own cost and
expense, Livent shall have the right to participate in (but not to control) the
defense of any such Tax Proceeding.

 

(c)       Livent Assumption of Control; Non-Distribution Taxes. If Parent
determines that the resolution of any matter pursuant to a Tax Proceeding (other
than a Tax Proceeding relating to Distribution Taxes) is reasonably likely to
have an adverse effect on the Lithium Group with respect to any
Post-Distribution Period, Parent, in its sole discretion, may permit Livent to
elect to assume control over disposition of such matter at Livent’s sole cost
and expense; provided, however, that if Livent so elects, it will (i) be
responsible for the payment of any liability arising from the disposition of
such matter notwithstanding any other provision of this Agreement to the
contrary and (ii) indemnify the Parent Group for any increase in a liability and
any reduction of a Tax asset of the Parent Group arising from such matter.

 

(d)       Livent Participation; Distribution Taxes. Parent shall have the right
to control any Tax Proceeding relating to Distribution Taxes; provided, that
Parent shall keep Livent fully informed of all material developments and shall
permit Livent a reasonable opportunity to participate in the defense of the
matter.

 

Section 16. Costs and Expenses. Except as expressly set forth in this Agreement,
each party shall bear its own costs and expenses incurred pursuant to this
Agreement. For purposes of this Agreement, costs and expenses shall include, but
not be limited to, reasonable attorneys’ fees, accountants’ fees and other
related professional fees and disbursements. For the avoidance of doubt, unless
otherwise specifically provided in the Transaction Documents, all liabilities,
costs and expenses incurred in connection with this Agreement by or on behalf of
Livent or any member of the Lithium Group in any Pre-Distribution Period shall
be the responsibility of Parent and shall be assumed in full by Parent.

 

Section 17. Effectiveness; Termination and Survival. Except as expressly set
forth in this Agreement, as between Parent and Livent, this Agreement shall
become effective upon the consummation of the Distribution. All rights and
obligations arising hereunder shall survive until they are fully effectuated or
performed; provided that, notwithstanding anything in this

 

22

 

Agreement to the contrary, this Agreement shall remain in effect and its
provisions shall survive for one year after the full period of all applicable
statutes of limitation (giving effect to any extension, waiver or mitigation
thereof) and, with respect to any claim hereunder initiated prior to the end of
such period, until such claim has been satisfied or otherwise resolved. This
agreement shall terminate without any further action at any time before the
Distribution upon termination of the Separation and Distribution Agreement.

 

Section 18. Dispute Resolution. In the event of any dispute relating to this
Agreement, the parties shall work together in good faith to resolve such dispute
within 30 days. In the event that such dispute is not resolved, upon written
notice by a party after such 30-day period, the matter shall be referred to a
U.S. Tax counsel or other Tax advisor of recognized national standing (the “Tax
Arbiter”) that will be jointly chosen by Parent and Livent; provided, however,
that, if Parent and Livent do not agree on the selection of the Tax Arbiter
after five (5) days of good faith negotiation, the Tax Arbiter shall consist of
a panel of three U.S. Tax counsel or other Tax advisor of recognized national
standing with one member chosen by Parent, one member chosen by Livent, and a
third member chosen by mutual agreement of the other members within the
following ten (10)-day period. Each decision of a panel Tax Arbiter shall be
made by majority vote of the members. The Tax Arbiter may, in its discretion,
obtain the services of any third party necessary to assist it in resolving the
dispute. The Tax Arbiter shall furnish written notice to the parties to the
dispute of its resolution of the dispute as soon as practicable, but in any
event no later than ninety (90) days after acceptance of the matter for
resolution. Any such resolution by the Tax Arbiter shall be binding on the
parties, and the parties shall take, or cause to be taken, any action necessary
to implement such resolution. All fees and expenses of the Tax Arbiter shall be
shared equally by the parties to the dispute. If the parties are unable to find
a Tax Arbiter willing to adjudicate the dispute in question and whom the
parties, acting in good faith, find acceptable, then the dispute shall be
resolved in the manner set forth in Section 9.03 of the Separation and
Distribution Agreement .

 

Section 19. Authorization, Etc. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party, and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision or law or of its charter or bylaws or any agreement,
instrument or order binding on such party.

 

Section 20. Change in Tax Law. Any reference to a provision of the Code,
Treasury Regulations or any other Applicable Tax Law shall include a reference
to any applicable successor provision of the Code, Treasury Regulations or other
Applicable Tax Law.

 

Section 21. Principles. This Agreement is intended to calculate and allocate
certain Tax liabilities of the members of the Lithium Group and the members of
the Parent Group to Livent and Parent (and their respective Groups), and any
situation or circumstance concerning such calculation and allocation that is not
specifically contemplated by this Agreement shall be dealt with in a manner
consistent with the underlying principles of calculation and allocation in this
Agreement.

 

23

 

Section 22. Interpretation; Incorporation of Terms by Reference. This Agreement
is an “Ancillary Agreement” as such term is defined in the Separation and
Distribution Agreement and shall be interpreted in accordance with the terms of
the Separation and Distribution Agreement in all respects; provided that in the
event of any conflict or inconsistency between the terms of this Agreement and
the terms of the Separation and Distribution Agreement in respect of the subject
matter of this Agreement, the terms of this Agreement shall control in all
respects. Sections 9.04, 9.05, 9.06, 9.07 (other than 9.07(d)), 9.08, 9.09,
9.10, 9.11, 9.12, 9.13, 9.15, 9.16 and 9.17 (subject to the immediately
preceding sentence) of the Separation and Distribution Agreement shall each be
incorporated herein by reference, mutatis mutandis, as if set forth in full
herein.

 

[SIGNATURE PAGE FOLLOWS]

 

24

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above.

 

  FMC on its own behalf and on behalf of the members of the Parent Group        
        By: /s/ Pierre Brondeau     Name:  Pierre Brondeau     Title:    Chief
Executive Officer          

 

 

  Livent on its own behalf and on behalf of the members of the Lithium Group    
            By: /s/ Paul Graves     Name:  Paul Graves     Title:    Chief
Executive Officer and President          

 



 

 

